Citation Nr: 1039462	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to August 
1973.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

In a Memorandum letter dated December 4, 2008, the Veteran's 
legal representative of record, AMVETS, attempted to withdraw its 
power of attorney.  

In a Memorandum letter dated January 5, 2009, AMVETS returned the 
appeal without taking any action and noted that AMVETS did not 
accept the appointment as the Veteran's representative that was 
executed without AMVETS knowledge and that prior to Appeal being 
certified to the BVA on December 5, 2008, AMVETS revoked POA.  

Significantly, the claims file does not indicate that the Veteran 
was notified in writing by AMVETS of its intention to withdraw.  

38 C.F.R. § 20.608 (a) Withdrawal of services prior to 
certification of an appeal.  A representative may withdraw 
services as representative in an appeal at any time prior to 
certification of the appeal to the Board of Veterans' Appeals by 
the agency of original jurisdiction by complying with the 
requirements of 38 C.F.R. § 14.631 of this chapter.

38 C.F.R. § 14.631 (c) An organization, individual providing 
representation on a particular claim under §14.630, 
representative, agent, or attorney named in a power of attorney 
executed pursuant to paragraph (a) of this section may withdraw 
from representation provided before a VA agency of original 
jurisdiction if such withdrawal would not adversely impact the 
claimant's interests. This section is applicable until an agency 
of original jurisdiction certifies an appeal to the Board of 
Veterans' Appeals after which time 38 CFR 20.608 governs 
withdrawal from representation before the Board. Withdrawal is 
also permissible if a claimant persists in a course of action 
that the organization or individual providing representation 
reasonably believes is fraudulent or criminal and is furthered 
through the representation of the organization or individual; the 
claimant fails to uphold an obligation to the organization or 
individual providing representation regarding the services of the 
organization or individual; or other good cause for withdrawal 
exists. An organization or individual providing 
representation withdraws from representation by notifying 
the claimant, the VA organization in possession of the 
claims file, and the agency of original jurisdiction in 
writing prior to taking any action to withdraw and takes 
steps necessary to protect the claimant's interests 
including, but not limited to, giving advance notice to 
the claimant, allowing time for appointment of alternative 
representation, and returning any documents provided by VA 
in the course of the representation to the agency of 
original jurisdiction or pursuant to the claimant's 
instructions, to the organization or individual 
substituted as the representative, agent, or attorney of 
record.  Upon withdrawing from representation, all property of 
the claimant must be returned to the claimant. If the claimant is 
unavailable, all documents provided by VA for purposes of 
representation must be returned to the VA organization in 
possession of the claims file. Any other property of the claimant 
must be maintained by the organization or individual according to 
applicable law.

As the Veteran was not notified of the attempted withdrawal, the 
December 2008 Memorandum letter does not satisfy the requirements 
under 38 C.F.R. § 20.608(a) (2009).

In February 2009, the case was remanded to the AMC to permit 
AMVETS an opportunity to withdraw in a manner consistent with 38 
C.F.R. § 20.608, and to give the Veteran an opportunity to select 
a new representative if so desired.  This was not done.  Further 
development is, therefore, needed in light of this Stegall 
violation.

The Board notes that in March 2009, the RO informed the veteran 
that VA had received notification that AMVETS had requested to no 
longer represent him and that he was being provided the 
opportunity to select new representation.  In June 2010, the AMC, 
in a letter to the veteran which was not copied to AMVETS, noted 
that the letter was to notify AMVETS that, under the facts of 
this particular case, its December 2008 attempt to withdraw from 
representing the claimant failed to meet the requirements of 
38 C.F.R. § 20.608 due to the lack of documented notice to the 
Veteran and advised that if AMVETS wished to withdraw from 
representing the claimant, it must document the fact that notice 
of AMVETS intent withdrawal was provided to the Veteran in 
accordance with the provisions of 38 C.F.R. § 20.608.

In August 2010, the AMC issued a Supplemental Statement of the 
Case.  The AMC noted that Memorandum from AMVETS dated January 5, 
2009, was reviewed and considered and that it was noted that 
AMVETS did not accept the appointment as the veteran's 
representative, that the appointment was executed without their 
knowledge, and that it was the contention of AMVETS that the 
withdrawal met legal requirements.

However, as noted in the February 2009 Remand, in February 1989, 
the Veteran filed a VA Form 23-22, Appointment of Service 
Organization as Claimant's Representative, granting a power-of-
attorney (POA) with American Veterans (AMVETS).  On July 14, 
2004, the RO received a Transmittal from AMVETS which noted that 
they were submitting VA Forms 21-4138, Statement in Support of 
Claim, and 21-8904, Veteran's Application for Increase 
Compensation Based on Unemployability, in support of one of the 
issues currently on appeal.  Both the VA Forms 21-4138 and 21-
8904 were signed by the Veteran.

In addition, on December 21, 2004, the RO received a transmittal 
from AMVETS which noted that a VA Form 21-4138 was being 
submitted along with medical report, x-rays, and CD with 
patient's digital images.  The VA Form 21-4138 was a notice of 
disagreement with the December rating decision which denied 
increased ratings for the veteran's lumbosacral strain and PTSD 
and also denied entitlement to individual unemployability.
 
Thus, it is obvious that AMVETS accepted the appointment in 
contradiction of their January 5, 2009, Memorandum.

Accordingly, the case is REMANDED for the following action:

1.  AMVETS must be advised that, under the 
facts of this particular case, its December 
2008 attempt to withdraw from representing 
the claimant failed to meet the 
requirements of 38 C.F.R. § 20.608 due to 
the lack of documented notice to the 
Veteran.  If AMVETS wishes to withdraw from 
representing the claimant, it must document 
the fact that notice of AMVETS intent 
withdraw was provided to the Veteran in 
accordance with the provisions of 38 C.F.R. 
§ 20.608.

In the event that AMVETS properly withdraws 
from representing the claimant, the Veteran 
must be afforded the opportunity to select 
new representation.

2. Thereafter, if further development is 
necessary to comply with the applicable law 
and regulations, that development must be 
accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




